

COOPERATION AGREEMENT
This Cooperation Agreement (this “Agreement”) is made and entered into as of
April 15, 2020 by and among ZAGG Inc, a Delaware corporation (the “Company”),
AREX Capital Management, LP, a Delaware limited partnership, AREX Capital Master
Fund, LP, a Cayman Islands limited partnership, AREX Capital GP, LLC, a Delaware
limited liability company, AREX Capital Management GP, LLC, a Delaware limited
liability company, and Andrew Rechtschaffen, an individual (collectively, the
“AREX Parties”) (each of the Company and AREX Parties, a “Party” to this
Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, as of the date of this Agreement, the AREX Parties have voting power or
dispositive power or otherwise have beneficial ownership of 2,278,322 shares of
the common stock, par value $0.001 per share, of the Company (the “Common
Stock”); and
WHEREAS, as of the date of this Agreement, the Company and AREX Parties have
determined to come to an agreement with respect to certain matters set forth
below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties to this Agreement, intending to be legally bound, agree as follows:
1.Board Nominations.
i. As promptly as practicable following the date of this Agreement (but in no
event later than five (5) days following the date of this Agreement), the
Nominating and Governance Committee (the “Nominating Committee”) of the Board of
Directors (the “Board”) of the Company and the Board shall take all necessary
actions to:
a.promptly increase the size of the Board’s membership by two (2) director seats
and appoint Ronald Garriques and Edward Terino (the “New Directors”) each to
serve as a director of the Board until such New Director’s successor is duly
elected or appointed in accordance with the Company’s Bylaws (the “Bylaws”) and
applicable law;
b.include each New Director (or any Replacement (as defined below)) on the slate
of nominees recommended by the Board in the Company’s proxy statement and on its
proxy card relating to the Company’s 2020 annual meeting of stockholders (the
“2020 Annual Meeting”) and any special meeting of stockholders that occurs
during the Standstill Period (as defined below); and
At the 2020 Annual Meeting and any special meeting of stockholders that occurs
during the Standstill Period, the Company agrees to recommend, support and
solicit proxies for the election of the New Directors and their Replacements in
the same historic manner in which the Company





--------------------------------------------------------------------------------



has supported its nominees for election at prior annual meetings of stockholders
at which the election of directors was uncontested.
i. No later than (i) May 1, 2020 or (ii) the earlier first meeting of the
applicable Board committee after the date of this Agreement, the Nominating
Committee and the Board shall take all necessary action to appoint one or both
of the New Directors (or any Replacement) to each of the three standing
committees of the Board: the Audit Committee, Compensation Committee, and
Nominating Committee such that the New Directors and their Replacements, if any,
shall constitute at least one-fourth of the members of each such committee
during the Standstill Period.
ii. The AREX Parties acknowledge that the policies and procedures in effect as
of April 15, 2020 or adopted by the Board after the New Directors have been
seated as directors, and applicable to all other directors (the “Company
Policies”) will be applicable to the New Directors during their term(s) of
service.
iii. During the Standstill Period, neither the Board nor any committee of the
Board shall modify the size of the Board from seven directors without the
unanimous approval of the Board.
iv. The Board and all applicable committees of the Board shall take all
necessary actions to ensure that during the Standstill Period, the New Directors
and their Replacements shall constitute at least one-fourth of the members of
any non-standing committee in place as of the date of this Agreement and any new
committee of the Board that may be established after the date hereof; and,
without limiting the foregoing, the Board shall give each of the New Directors
and their Replacements the same due consideration for membership to any
non-standing or new committee of the Board as any other non-management director.
v. During the Standstill Period, the Company shall not amend its organizational
documents, adopt any new Company Policies, amend any existing Company Policies
or take any other similar action to frustrate the purpose of this Agreement.
vi. Nothing in this Agreement shall be deemed to abridge or limit the fiduciary
duties of any member of the Board under Delaware law.
vii. If, from the date of appointment until the Termination Date (as defined
below), Mr. Garriques (or a Replacement) is unable or unwilling to serve as a
director for any reason, resigns as a director or is removed as a director, then
(A) the AREX Parties shall have the right to propose three persons as candidates
(each an “AREX Candidate”) to be a replacement director (a “Replacement”) to
fill the resulting vacancy and each AREX Candidate shall be a person with
relevant financial and business experience, (i) who qualifies as “Independent”
pursuant to applicable rules and regulations of the Securities and Exchange
Commission (the “SEC”) and as an “Independent Director” as defined in The Nasdaq
Stock Market LLC (“Nasdaq”) Listing Rule 5605 (or applicable requirements of
such other national securities exchange designated as the primary market on
which the Common Stock is listed for trading), (ii) who has provided to the
Company all information regarding the Replacement that is required to be
included in a proxy
2

--------------------------------------------------------------------------------



statement filed pursuant to the proxy rules of the SEC, (iii) who has completed
an interview with the Nominating Committee, (iv) who has consented to
appropriate background checks similar to those historically performed for all
other directors of the Board, (v) who has executed all documents required to be
executed by all other directors of the Company and who has the relevant
financial and business experience to be a director of the Company, and such AREX
Candidates shall be subject to the approval by each of the Nominating Committee
and the Board, which approval shall not be unreasonably withheld and (B) the
Board shall select and appoint one (1) of the AREX Candidates to the Board as
the Replacement to fill the vacancy caused by Mr. Garriques (or a Replacement)
ceasing to be a director. Any Replacement appointed to the Board in accordance
with this Section 1(g) shall be appointed to any applicable committees of the
Board of which the replaced former director was a member immediately prior to
such director’s resignation or removal.
2.Standstill.
i. The AREX Parties agree that, from the date of this Agreement until the
Termination Date (the “Standstill Period”), the AREX Parties shall not, and
shall cause each of their respective Affiliates or Associates (as such terms are
defined in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) (such Affiliates and Associates
collectively, the “AREX Affiliates”, and each an “AREX Affiliate”) and each of
the AREX Affiliates’ respective directors, officers, managers and employees not
to, and will direct its and their respective consultants, agents,
representatives, attorneys and advisors (to the extent acting on its or their
behalf) not to, directly or indirectly, in any manner, alone or in concert with
others:
a.make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) of the
Exchange Act) or consents to vote, or seek to advise, encourage or influence any
person or entity with respect to the voting of any securities of the Company or
any securities convertible or exchangeable into or exercisable for any such
securities (collectively, “Securities of the Company”) for the election of
individuals to the Board or to approve stockholder proposals, or become a
“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act) (other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at any stockholder meeting) or make or be the
proponent of any stockholder proposal (pursuant to Rule 14a-8 under the Exchange
Act or otherwise);
b.form, join, encourage, influence, advise or in any way participate in any
Group (as such term is defined in Section 13(d)(3) of the Exchange Act) with any
persons or entities that are not AREX Affiliates with respect to any Securities
of the Company or otherwise in any manner agree, attempt, seek or propose to
deposit any Securities of the Company in any voting trust or similar
arrangement, or subject any Securities of the Company to any arrangement or
agreement with respect to the voting thereof, except as expressly set forth in
this Agreement;
3

--------------------------------------------------------------------------------



c.purchase or otherwise acquire, or offer, seek, propose or agree to acquire,
ownership (including beneficial ownership) of the Securities of the Company, any
direct or indirect rights or options to acquire any such securities, any
derivative securities or contracts or instruments in any way related to the
price of shares of Common Stock, or any assets or liabilities of the Company
that would result in the AREX Parties owning, controlling or otherwise having
any beneficial ownership or other ownership interest in more than 9.99% of
Common Stock outstanding at such time; provided, however, that nothing herein
will require any shares of Common Stock to be sold to the extent that the AREX
Parties exceed the ownership limit under this Section 2(a)(iii) as the result of
a share repurchase or other Company action that reduces the number of
outstanding shares of Common Stock;
d.other than through open market or block trade brokered sale transactions where
the identity of the purchaser is unknown to the AREX Parties sell, offer or
agree to sell directly or indirectly, through swap or hedging transactions or
otherwise, the Securities of the Company or any rights decoupled from the
underlying Securities of the Company held by the AREX Parties or any AREX
Affiliate to any person or entity not a (A) Party to this Agreement, (B) member
of the Board, (C) officer of the Company or (D) AREX Affiliate (any person or
entity not set forth in clauses (A)-(D) shall be referred to as a “Third
Party”), that would knowingly result in such Third Party, together with its
Affiliates and Associates, owning, controlling or otherwise having any
beneficial or other ownership interest in the aggregate of more than 4.99% of
the shares of Common Stock outstanding at such time, except (X) for Schedule 13G
filers that are mutual funds, pension funds, index funds or investment fund
managers with no known history of activism or known plans to engage in activism
or (Y) in a transaction approved by the Board;
e.effect or seek to effect, offer or propose to effect, cause or participate in,
or in any way assist or facilitate any other person or entity to effect or seek,
offer or propose to effect or participate in, any tender or exchange offer,
merger, consolidation, division, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities or assets (each, an “Extraordinary Transaction”) or make
any public statement with respect to an Extraordinary Transaction; provided,
however, that this clause shall not preclude the tender by the AREX Parties or
an AREX Affiliate of any Securities of the Company into any tender or exchange
offer not initiated in breach of any standstill agreement to which the Company
is a party;
f.except for settling any such transaction in existence as of April 15, 2020,
engage in any transaction that would result in a “net short” position by
effecting any short sale or any purchase, sale or grant of any option, warrant,
convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the Securities of the Company and the
value from such a decline exceeds the aggregate value of the Securities of the
Company beneficially owned by the AREX Parties;
4

--------------------------------------------------------------------------------



g.(A) call or seek to call any meeting of stockholders, including by written
consent, (B) seek representation on, or nominate any candidate to, the Board,
except as set forth herein, (C) seek the removal of any member of the Board, (D)
solicit consents from stockholders or otherwise act or seek to act by written
consent, (E) conduct a referendum of stockholders, (F) institute any litigation
against the Company, its directors or its officers, except for initiating any
legal proceeding solely to remedy a breach of or to enforce this Agreement or
making counterclaims with respect to any legal proceeding initiated by or on
behalf of the Company against the AREX Parties, or (G) make a request for any
stockholder list or other Company books and records, whether pursuant to Section
220 of the Delaware General Corporation Law or otherwise;
h.take any action in support of or make any proposal or request (in each case,
other than non-public communications with the Company that are not intended to,
and would not reasonably be expected to, require any public disclosure of such
communications) that constitutes: (A) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any vacancies on
the Board or unfilled newly-created directorships; (B) any material change in
the capitalization, stock repurchase programs and practices or dividend policy
of the Company; (C) any other material change in the Company’s management,
business or corporate structure, including, without limitation, its capital
allocation, business operations or strategies or its management or other
personnel; (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Certificate of Incorporation or the Bylaws, or
other actions that may impede or facilitate the acquisition of control of the
Company by any person or entity; (E) causing a class of Securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange; or (F) causing a class of Securities of the Company to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Exchange Act;
i.Except for (A) the Schedule 13D Amendment (as defined below), (B) any
amendment to the Schedule 13D regarding any action or transaction contemplated
by this Agreement and (C) any amendment to the Schedule 13D required by Section
13(d) of the Exchange Act or any other applicable law, rule or regulation, take
any action that would require the AREX Parties or any AREX Affiliate to file a
statement of beneficial ownership report on Schedule 13D or any amendment
thereto with the SEC;
j.make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;
k.enter into any substantive discussions, negotiations, agreements, or
understandings with any Third Party with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with any
of the foregoing; or
5

--------------------------------------------------------------------------------



l.request, directly or indirectly, any amendment or waiver of the foregoing
other than non-public communications with the Company that are not intended to,
and would not reasonably be expected to, require any public disclosure of such
communications.
The foregoing provisions of this Section 2(a) shall not be deemed to prohibit or
restrict the AREX Parties from: (A) communicating privately with the Board or
the Company’s officers or advisors, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications; (B) taking any action necessary to comply
with any law, rule or regulation or any action required by any governmental or
regulatory authority or stock exchange to the extent having jurisdiction over
any AREX Party or its Affiliates, provided, that a breach by the AREX Parties of
this Agreement is not the cause of the applicable law, rule, regulation or
action; or (C) privately communicating to any of their investors or potential
investors under a customary non-disclosure agreement publicly available
information regarding the Company, provided, that such communications are not
otherwise reasonably expected to be publicly disclosed.
ii. During the Standstill Period, the AREX Parties shall cause all shares of
Common Stock beneficially owned, directly or indirectly, by it, to be present
for quorum purposes at the Company’s annual and special stockholder meetings and
at any adjournments or postponements thereof, and shall vote such shares (i) in
favor of all directors nominated by the Board for election at any such meeting
and (ii) consistent with the recommendation of the Board on all other matters
submitted to a vote of the stockholders of the Company; provided, however, that
in the event that Institutional Shareholder Services, Inc. (“ISS”) and Glass
Lewis & Co., LLC (“Glass Lewis”) both recommend otherwise than the Board with
respect to any proposal submitted by the Company or any of its stockholders
(other than proposals relating to the election of directors, “say-on-pay” and
the appointment of registered public accountants), each of the AREX Parties will
be permitted in its discretion to vote in accordance with the recommendation of
ISS and Glass Lewis or, if their recommendations differ from each other, in
accordance with ISS’ or Glass Lewis’ recommendation; provided, further, that
each of the AREX Parties will be permitted to vote in its discretion on any
proposal in respect of an Extraordinary Transaction or any vote regarding a
stockholders’ rights plan.
3.Director Compensation. The Company agrees that each of the New Directors and
their Replacements shall receive (a) the same benefits of director and officer
insurance, any indemnity and exculpation arrangements available generally to the
non-management directors on the Board, (b) the same compensation for his or her
services as a director as the compensation received by the other non-management
directors on the Board, and (c) such other benefits on the same basis as all
other non-management directors on the Board. The Board and the Compensation
Committee of the Board shall take all necessary actions to ensure that from the
date of this Agreement through the remainder of the Company’s 2020 fiscal year
(or, if earlier, the Termination Date), the compensation received by all members
of the Board from the Company in consideration for such members’ services as
directors of the Company shall consist solely of equity-based compensation.
6

--------------------------------------------------------------------------------



4.Representations and Warranties of the Company. The Company represents and
warrants as follows: (a) the Company has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby and (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company and is enforceable
against the Company in accordance with its terms.
5.Representations and Warranties of AREX Parties. Each of the AREX Parties
represents and warrants as follows: (a) it has or he has, as applicable, the
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and to consummate the transactions contemplated hereby; (b)
this Agreement has been duly and validly authorized, executed and delivered by
each of the AREX Parties, constitutes a valid and binding obligation and
agreement of each of the AREX Parties and is enforceable against each of the
AREX Parties in accordance with its terms; (c) the AREX Parties beneficially
own, directly or indirectly, an aggregate of 2,278,332 shares of Common Stock
and such shares of Common Stock constitute all of the Common Stock beneficially
owned by the AREX Parties and the AREX Affiliates or in which the AREX parties
or the AREX Affiliates have any interest or right to acquire, whether through
derivative securities, voting agreements or otherwise; and (d) the AREX Parties
have sole voting power over such shares of Common Stock and no other person or
Group (as such term is defined in Section 13(d)(3) of the Exchange Act) has any
voting power over such shares of Common Stock.
6.Mutual Non-Disparagement. Subject to applicable law, each of the Company, on
the one hand, and the AREX Parties, on the other hand, covenants and agrees
that, during the Standstill Period or if earlier, until such time as the other
Party or any of its or his agents, subsidiaries, Affiliates, successors,
assigns, officers, key employees or directors shall have breached this section,
neither it nor he nor any of its or his respective agents, subsidiaries,
Affiliates, successors, assigns, officers, key employees or directors, shall in
any way publicly (including by any communication with other investors or
prospective investors in the Company, with securities analysts or any member of
traditional or digital media or by any amendment to the Schedule 13D, including
the investment intent disclosure contained therein) criticize, disparage, call
into disrepute or otherwise defame or slander the other Party or such other
Party’s subsidiaries, Affiliates, successors, assigns, officers (including any
current officer of a Party or a Party’s subsidiaries who no longer serves in
such capacity at any time following the execution of this Agreement), directors
(including any current director of a Party or a Party’s subsidiaries who no
longer serves in such capacity at any time following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, Affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives.
7.SEC Filings.
7

--------------------------------------------------------------------------------



i. No later than two (2) business days following the date of this Agreement, the
AREX Parties shall file with the SEC an amendment to that certain Schedule 13D,
dated March 17, 2020 and as amended on April 3, 2020 (the “Schedule 13D”), in
compliance with Section 13 of the Exchange Act reporting their entry into this
Agreement and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”). The Schedule 13D Amendment shall be consistent with the terms of
this Agreement. The AREX Parties shall provide the Company with a reasonable
opportunity to review and comment on the Schedule 13D Amendment and any other
amendment to the Schedule 13D filed prior to the Termination Date prior to it
being filed with the SEC and consider in good faith any comments of the Company.
ii. No later than two (2) business days following the date of this Agreement,
the Company shall file with the SEC a Current Report on Form 8-K reporting its
entry into this Agreement and appending this Agreement as an exhibit thereto
(the “Form 8-K”). The Form 8-K shall be consistent with the terms of this
Agreement. The Company shall provide the AREX Parties with a reasonable
opportunity to review and comment on the Form 8-K prior to it being filed with
the SEC and consider in good faith any comments of the AREX Parties.
8.Termination. This Agreement is effective as of the date hereof and shall
remain in full force and effect until the earlier of (i) fifteen (15) business
days prior to the deadline under the Company’s Bylaws, for director nominations
and stockholder proposals for the 2021 annual meeting of stockholders and (ii)
the consummation of an Extraordinary Transaction; provided, that the Company, on
the one hand, or the AREX Parties, on the other hand, may earlier terminate this
Agreement if the other Party commits a material breach of its obligations under
this Agreement that (if capable of being cured) is not cured within fifteen (15)
days after receipt by the breaching Party of notice from the other Party
specifying the material breach, or, if impossible to cure within fifteen (15)
days, the breaching Party has not taken any substantive action to cure within
such fifteen (15) day period (the earliest of such dates, the “Termination
Date”). The “other Party” shall mean, with respect to the Company, any of the
AREX Parties, and with respect to any of the AREX Parties, the Company. The
provisions of this Section 8 and Sections 9-17 shall survive the termination of
this Agreement. No termination pursuant to this Section 8 shall relieve any
Party from liability for any breach of this Agreement prior to such termination.
9.Miscellaneous. The Parties agree that irreparable damage would occur in the
event any of the provisions of this Agreement were not performed in accordance
with the terms hereof and that such damage would not be adequately compensable
in monetary damages. Accordingly, the Parties shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement, to enforce specifically
the terms and provisions of this Agreement exclusively in the Court of Chancery
of the State of Delaware or, if such court lacks jurisdiction, the other state
or federal courts in the State of Delaware, in addition to any other remedies at
law or in equity, and each Party agrees it or he, as applicable, will not take
any action, directly or indirectly, in opposition to the other Party seeking
relief. Each Party agrees to waive any bonding requirement under any applicable
law, in the case the other Party seeks to enforce the terms hereof by way of
equitable relief. Furthermore, each Party (a) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware or, if
such court lacks jurisdiction, the other
8

--------------------------------------------------------------------------------



state or federal courts in the State of Delaware in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement, (b)
agrees that it or he, as applicable, shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it or he, as applicable, shall not bring any action relating to
this Agreement or the transactions contemplated by this Agreement in any court
other than the Court of Chancery or other federal or state courts of the State
of Delaware, and each of the Parties irrevocably waives the right to trial by
jury, and (d) each Party irrevocably consents to service of process by a
reputable overnight mail delivery service, signature requested, to the address
set forth in Section 13 of this Agreement or as otherwise provided by applicable
law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT
LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
10.Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby; provided, however, that the
Company shall promptly reimburse the AREX Parties for their expenses incurred in
connection with the nomination of directors in connection with the 2020 Annual
Meeting and the negotiation and execution of this Agreement and the transactions
contemplated hereby in an amount not to exceed $20,000 in the aggregate.
11.Press Release. The Parties agree that the Company shall issue a press release
regarding the matters described in this Agreement in substantially the form as
agreed among the Parties prior to the execution of this Agreement.
12.Entire Agreement; Amendment. This Agreement contains the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, among the Parties, or
any of them, with respect to the subject matter hereof. This Agreement may be
amended only by an agreement in writing executed by the Parties, and no waiver
of compliance with any provision or condition of this Agreement and no consent
provided for in this Agreement shall be effective unless evidenced by a written
instrument executed by the Party against whom such waiver or consent is to be
effective. No failure or delay by a Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.
13.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, when delivered
in person or sent by overnight courier, when actually received during normal
business hours at the address specified in this subsection:
If to the Company:
9

--------------------------------------------------------------------------------



ZAGG Inc
910 West Legacy Center Way, Suite 500
Midvale, Utah, 84047
Attention: Abby Barraclough
Email: abby.barraclough@zagg.com


with a copy (which shall not constitute notice) to:
Latham & Watkins LLP
335 South Grand Avenue, Suite 100
Los Angeles, CA 90071
Attention: Steven Stokdyk
         Christopher Drewry
Email:  Steven.Stokdyk@lw.com
         Christopher.Drewry@lw.com
If to the AREX Parties or any member thereof:
AREX Capital Management, LP
250 West 55th Street, 15th Floor
New York, NY 10019
Attention: Chief Operating Officer
Email:  notice@arexcapital.com


with a copy (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention:  Andrew Freedman
Email:   AFreedman@olshanlaw.com


14.Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
15.Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by DocuSign,
facsimile or electronic mail transmission), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the Parties, notwithstanding that not all Parties are signatories
to the same counterpart.
16.No Third Party Beneficiaries; Assignment. No Party may assign any of its
rights or delegate any of its obligations hereunder without the prior written
consent of the other Parties;
10

--------------------------------------------------------------------------------



provided, that each Party may assign any of its rights and delegate any of its
obligations hereunder to any person or entity that acquires substantially all of
that Party’s assets, whether by stock sale, merger, asset sale or otherwise. Any
purported assignment or delegation in violation of this Section 16 shall be null
and void. No assignment or delegation shall relieve the assigning or delegating
Party of any of its obligations hereunder. Except as provided in Section 6, this
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
17.Interpretation and Construction. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “date hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented. Each Party acknowledges that it or he, as applicable,
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it or he, as applicable,
has executed the same with the advice of said independent counsel. Each Party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
[The remainder of this page intentionally left blank]


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties hereto has executed this COOPERATION
AGREEMENT or caused the same to be executed by its duly authorized
representative as of the date first above written.
        ZAGG INC


        By: /s/ CHRIS AHERN
        Name: Chris Ahern
        Title: Chief Executive Officer






[Signature Page to Cooperation Agreement]

--------------------------------------------------------------------------------


Execution Version
AREX CAPITAL MANAGEMENT, LP


        By: /s/ JASON ABRAMS
        Name: Jason Abrams
        Title: Authorized Signatory


AREX CAPITAL MASTER FUND, LP


By: AREX Capital Management, LP
its: Investment Manager


        By: /s/ JASON ABRAMS
        Name: Jason Abrams
        Title:  Authorized Signatory


AREX CAPITAL GP, LLC


        By: /s/ JASON ABRAMS
        Name: Jason Abrams
        Title:  Authorized Signatory






[Signature Page to Cooperation Agreement]

--------------------------------------------------------------------------------


Execution Version
AREX CAPITAL MANAGEMENT GP, LLC
        By: /s/ JASON ABRAMS
        Name: Jason Abrams
        Title:  Authorized Signatory


ANDREW RECHTSCHAFFEN
By: /s/ ANDREW RECHTSCHAFFEN


[Signature Page to Cooperation Agreement]